Citation Nr: 1529633	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO. 14-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date for pension with aid and attendance prior to September 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. The decision granted the Veteran a pension with aid and attendance with an effective date of September 1, 2010.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a June 2015 Informal Hearing Presentation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's claim for nonservice-connected special monthly pension based on the need for aid and attendance was received by VA on August 15, 2011.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 1, 2010, for the award of nonservice-connected special monthly pension based on the need for aid and attendance have not been met. 38 C.F.R. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits. The Veteran must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain. Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A. 

The Veteran is challenging the effective date following the grant of a nonservice-connected special monthly pension based on the need for aid and attendance. In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims has held that in cases where the benefit sought on appeal has been granted and an initial effective date assigned, the claims have been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 19 Vet. App. 473, 490 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, regardless of whether the notice that the Veteran was provided before these claims were granted were legally sufficient VA's duty to notify in this case has been satisfied. Furthermore, the Board finds that if VA had a duty to provide adequate 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision and the statement of the case. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development. Specifically, the record shows that VA obtained and associated with the claims file all identified relevant in-service and post-service records including the Veteran's private treatment records.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date 

The Veteran seeks an effective date prior to September 1, 2010, for the grant of a nonservice-connected special monthly pension based on the need for aid and attendance. The Veteran and his representative appear to argue that the Veteran should be awarded an effective date in 2007 because that is when the Veteran filed for Social Security Administration disability benefits and/or from the earliest date it is factually ascertainable that the Veteran met the criteria for a pension with aid and attendance.

A pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct. 38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. § 3.3(a)(3) (2014). However, no benefit may be paid before a claim is made. 38 U.S.C.A. § 5101 (West 2014); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 U.S.C.A. § 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to be paid under the laws administered by the Secretary).

An increased rate of pension is provided to a veteran in need of regular aid and attendance. 38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.351 (2014). A person shall be considered to be in need of regular aid and attendance if such person (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1502(b) (West 2014); 38 C.F.R. § 3.351(b) (2014).

In determining the need for aid and attendance, the following will be accorded consideration: inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a) (2014). 

Generally, the assignment of effective dates of VA awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on a claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a). 

The implementing regulation clarifies this to mean that the effective date for pension claims received on or after October 1, 1984, is the date of receipt of the application therefore. 38 U.S.C.A. § 5110(b)(3)(A) (West 2014); 38 C.F.R. § 3.400(b)(1) (2014). If, however, within one year from the date on which the veteran became permanently and totally disabled, he or she files a claim for a retroactive award and establishes that disability prevented application for pension for a period of at least 30 days beginning on the date on which the veteran became permanently and totally disabled, the effective date of an award of pension may be effective the date of receipt of the application or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran. 38 U.S.C.A. § 5110(b)(3)(A),(B) (West 2014); 38 C.F.R. § 3.400(b)(1)(ii)(B) (2014). This provision is, however, inapplicable because the Veteran claims to have become permanently and totally disabled in 2007 and he did not file his claim until August 2011. See, e.g., Veteran's June 2015 Informal Hearing Presentation. Even if this provision were applicable, it would be ineffective. The Veteran has already been given an effective date of September 1, 2010, i.e., one year prior to filing his claim, the maximum additional time that would have been available when a claim is filed within one year of becoming incapacitated. See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). 

Awards of special monthly pension based on the need for aid and attendance are effective the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.401(a)(1) (2014). If an award of pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim based on an application for a retroactive award, any additional pension payable by reason of need for aid and attendance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established. Id. 

The record shows that the first time that he filed a claim for nonservice-connected pension benefits is on August 15, 2011. 

The record also shows that on March 23, 2012, the RO received the Veteran's Housebound and Aid and Attendance examination report. This report showed that the Veteran's disabilities prevented him from engaging in any type of employment and he met the criteria for aid and attendance. 

Therefore, after considering the Veteran and his representative's contentions, the Board finds that the effective date for the award of nonservice-connected pension based on the need for aid and attendance can be no earlier than the currently assigned effective date.

With regard to 38 C.F.R. § 3.400(o)(2) which states that the effective date should be the earliest date it is factually ascertainable that an increase in disability had occurred within one year prior to the claim, the Board notes that this rule pertains to claims for increased disability compensation and not to claims for pension. 

In summary, the record shows that on August 15, 2011, the RO received the Veteran's claim for nonservice-connected pension based on the need for aid and attendance. In March 2012 the RO received the Veteran's Housebound and Aid and Attendance examination report that showed that his disabilities prevented him from engaging in any type of employment and he met the criteria for aid and attendance. The record further shows that a June 2012 rating decision granted the Veteran a nonservice-connected pension based on the need for aid and attendance effective August 15, 2011. Finally, the record shows that a July 2012 rating decision granted the Veteran an earlier effective date, September 1, 2010, for that nonservice-connected pension based on the need for aid and attendance.

The issue before the Board is whether an effective date earlier than September 1, 2010 may be assigned. Given the above, the Board finds the request for an early effective date must be denied because there is no earlier date that can be assigned. See 38 C.F.R. § 3.401(a)(1) (awards of special monthly pension based on the need for aid and attendance are effective the date of receipt of claim or date entitlement arose, whichever is later). Although the Board is grateful for the Veteran's honorable service, it can simply discern no basis under the law to grant an effective date earlier than September 1, 2010.


ORDER

An effective date for pension with aid and attendance prior to September 1, 2010 is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


